Reese, J.
This action was commenced for the purpose of restraining the collection of certain taxes levied by the county-commissioners for the year 1878i
A portion of the taxes were held void by the district-court, and as to them the injunction was made perpetual. As to the remainder the temporary injunction was dissolved. Plaintiff appeals. The same questions are presented and the same conclusions reached as in the preceding case of this plaintiff against this defendant. The decree of the district court is therefore affirmed.
Judgment aeeirmed.
The other judges concur.